                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ANTHONY D. ANDERSON                                                                     PLAINTIFF
ADC #104167

v.                                 Case No. 4:19-cv-00438-KGB

RUBY MOODY, Parole Officer, et al.                                                  DEFENDANTS

                                              ORDER

       Plaintiff Anthony D. Anderson filed a pro se 42 U.S.C. § 1983 complaint in this district

(Dkt. No. 1). However, from the facts alleged and the defendants named, it appears that venue

properly lies in the Western District of Arkansas. 28 U.S.C. § 1391(b). Accordingly, the Court

finds that the interests of justice would best be served by transferring this case to the United States

District Court for the Western District of Arkansas. 28 U.S.C. § 1406(a).

       It is therefore ordered that the Clerk of the Court is directed immediately to transfer Mr.

Anderson’s entire case file to the United States District Court for the Western District of Arkansas.

       It is so ordered this 27th day of June, 2019.



                                               ____________________________________
                                               Kristine G. Baker
                                               United States District Judge
